                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

DAMON L. MCCLINTON,

                       Plaintiff,                                      8:18CV598

        vs.
                                                                        ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.

       Plaintiff has filed an Application to Proceed in District Court without Prepaying Fees or
Costs (Filing No. 2). Upon review of the application, the Court finds that Plaintiff is financially
eligible to proceed in forma pauperis. Accordingly,


       IT IS ORDERED that Plaintiff’s Application to Proceed in District Court without
Prepaying Fees or Costs (Filing No. 2) is approved. Plaintiff may proceed in this matter without
prepaying fees or costs.



       Dated this 28th day of December, 2018.
                                                            BY THE COURT:

                                                            s/ Michael D. Nelson
                                                            United States Magistrate Judge
